             Case 2:18-cv-01141-TSZ Document 28 Filed 12/16/20 Page 1 of 1




 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5
                           WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6

 7        THE HUMAN RIGHTS DEFENSE
          CENTER, et al.,
 8
                                Plaintiffs,
 9                                                       C18-1141 TSZ
              v.
10                                                       MINUTE ORDER
          US DEPARTMENT OF HOMELAND
11        SECURITY, et al.,

12                              Defendants.

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
          (1)     The Stipulation and Joint Motion Regarding Case Status and Schedule,
15 docket no. 27, is GRANTED. The trial date set for April 26, 2021, and all related
   deadlines, see docket no. 26, are hereby STRICKEN. Any dispositive motions shall be
16 filed on or before Thursday, February 18, 2021, and shall be noted on the motions
   calendar no later than the fourth Friday thereafter. See LCR 7(d).
17
          (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
18 record.
           Dated this 16th day of December, 2020.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Gail Glass
22                                                   Deputy Clerk
23

     MINUTE ORDER - 1
